The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 3 in the reply filed on 04/01/2022 is acknowledged.

Claim Objections
Claims 7-12 are objected to because of the following informalities:  The phrase “first connection wires” should read “the first connection wires”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figure 3 for the claimed limitation of a “contact hole”, as recited in claim 8, and a “shield layer”, as recited in claim 10. 
 It is noted that the element “contact hole” is recited in the non-elected embodiment of figures 7 and 9, wherein the element “shield layer” is recited as element 177 in the non-elected embodiment of figures 4 and 5.
If applicants withdraw claims 8-12 from consideration, as being directed to non-elected embodiments, the 112 rejection will be withdrawn and the claims will be rejoined and allowed when the independent claim is allowed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a driver”, as recited in claim 7, is unclear as to whether said driver is the same driver recited earlier, or a different driver.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2018/0331124) or Oh et al. (2019/0081118).Regarding claim 1, Cho et al. teach in figure 3 and related text a display device comprising: 
a substrate 110 (see figure 1) that includes a main display portion 111 and first side portions connected with the main display portion; 
scan lines 151, 152, 154 (see figure 4) and data lines 171, 172 that are disposed on the substrate; 
pixels (see figure 4) that are connected with the scan lines and the data lines; 
data voltage transmission lines 510, 520 that are respectively connected with the data lines; 
connection wires (the wires connected to data voltage transmission lines) that are connected with the data voltage transmission lines; 
sub-connection wires (the wires connected to the connection wires) that are connected with the connection wires (see also figure 4); and 
a driver 400 that is connected with the sub-connection wires, 
wherein the order of alignment of the data line connected with the connection wires and the order of alignment of the sub-connection wires connected with the connection wires are the same

Cho et al. do not explicitly state using wires and sub-connection wires connected with the data voltage transmission lines, respectively.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use wires and sub-connection wires connected with the data voltage transmission lines, respectively, in Cho et al.’s device, in order to be able to operate the device.


Regarding claim 1, Oh et al. teach in figure 3 and related text a display device comprising: 
a substrate 100 (see figure 1) that includes a main display portion DA and first side portions connected with the main display portion; 
scan lines 31, 32A, 32B (see figure 6) and data lines 11, 12A that are disposed on the substrate; 
pixels PX that are connected with the scan lines and the data lines; 
data voltage transmission lines 21, 22A, 22B that are respectively connected with the data lines; 
connection wires CNL1, CNL2 that are connected with the data voltage transmission lines; 
sub-connection wires (part of connection wires CNL1, CNL2) that are connected with the connection wires; and 
a driver 1100 that is connected with the sub-connection wires, 
wherein the order of alignment of the data line connected with the connection wires and the order of alignment of the sub-connection wires connected with the connection wires are the same

Oh et al. do not explicitly state that the data voltage transmission lines are respectively connected with the data lines.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to respectively connect the data voltage transmission lines with the data lines, in Oh et al.’s device, in order to be able to operate the device.

Regarding claim 2, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 that of the connection wires, a connection wire connected with an n-th data line (n is a positive integer) among the plurality of data lines is connected with an n-th sub-connection wire among the sub- connection wires connected with the driver.

Regarding claim 3, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 second side portions that are bent from the main display portion, wherein the driver is connected (at least electrically connected) with the second side portions.

Regarding claim 4, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 that the main display portion comprises a first conductive layer, a second conductive layer, a third conductive layer, and a fourth conductive layer that are insulated from each other, the connection wires comprise at least one of a first connection wire disposed in a same layer as the first conductive layer, a second connection wire disposed in a same layer as the second conductive layer, a third connection wire disposed in a same layer as the third conductive layer, and a fourth connection wire disposed in a same layer as the fourth conductive layer.

Regarding claim 5, Cho et al. teach in figure 3 (see also figure 1 and related text) and Oh et al. teach in figure 7 that the data lines and the data voltage transmission lines are connected with each other at one edge of the first side portions.

Regarding claim 6, Cho et al. teach in figure 3 (see also figure 1 and related text) and Oh et al. teach in figure 7 edge portions that are disposed between the main display portion and the first side portions, wherein, when n data lines are disposed between the first side portions and the edge portions, one edge of each of the data voltage transmission lines connected with the n data lines of the first side portion and the edge portion are respectively located between n data lines of the main display portion adjacent to the edge portion.

Regarding claim 7, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 that the data lines are connected with a driver through first connection wires, and wherein the data voltage transmission lines are connected with the driver through a first sub-connection wire and fourth connection wires.

Regarding claim 8, Cho et al. teach in figure 3 (see also contact hole 68 in figure 12)  and Oh et al. teach in figure 3 (see also contact holes CNT1 and CNT2 in figure 6) that a contact hole is formed in the plurality of insulation layers, wherein insulation layers are disposed between the first sub-connection wire and the fourth connection wires, and wherein the first sub-connection wire and the fourth connection wire are connected through the contact hole.

Regarding claim 9, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 that the first connection wires are alternately located one by one.

Regarding claim 10, Cho et al. teach in figure 3 (see paragraph [0131]) a shield layer 158 that is disposed between the first sub-connection wire and the fourth connection wires and disposed in the same layer as the third conductive layer.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a shield layer that is disposed between the first sub-connection wire and the fourth connection wires and disposed in the same layer as the third conductive layer in Oh et al.’s device in order to provide better protection to the device.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the driver comprises a bending portion and a driving circuit portion, wherein the bending portion is disposed between at least one of the second side portions and the driving circuit portion, and wherein the fourth connection wire is disposed between the bending portion and the driving circuit portion in the devices of Cho et al. and Oh et al. in order to obtain better flexibility to the devices.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the driver comprises a bending portion and a driving circuit portion, wherein the bending portion is disposed between the second side portion and the driving circuit portion, and wherein the fourth connection wires are disposed between the second side portion and the bending portion in the devices of Cho et al. and Oh et al. in order to obtain better flexibility to the devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-D are cited as being related to display devices comprising pluralities of wirings.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
4/9/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800